DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Applicant’s amendment filed on March 6, 2020 is entered.

	Claims 1, 3, 5, 7, 9, 11, 13, 15, 16, 18, 20, 23, 24, 33-35, 37, 39, and 41-44 have been canceled.

	Claims 2, 4, 6, 8, 10, 12, 14, 17, 19, 21, 22, 25-32, 36, 38, and 40 are pending and currently under consideration.
Species Election
3.	This application contains claims directed to the following patentably distinct species of the claimed inventions: 

Applicant is required to elect a specific method of treating a specific disease by administering a particular anti-IP-10 antibody and to provide following information with respect to the elected species:

a) specific disease (e.g. rheumatoid arthritis as recited in claim 31);
b) applicable amino acid sequences for the heavy chain CDR1, CDR2, and CDR3;
c) applicable amino acid sequences for the light chain CDR1, CDR2, and CDR3;
d) applicable light chain variable region amino acid sequence;
e) applicable heavy chain variable region amino acid sequence;
f) applicable full length heavy chain amino acid sequence;
g) applicable full length light chain amino acid sequence;
h) which, if any, of the functional limitations recited, e.g. in claims 21 and 23;
i) applicable amino acid residues that the elected antibody bind (e.g. as recited in claim 25); and
j) applicable clone names as disclosed in, e.g. Table 2 in page 73, of the specification.

These species of anti-IP-10 antibodies are distinct because each antibody possess a unique structure as determined both by its heavy and light chain sequences, and by the pairing of those sequences to produce the antigen binding site.  Further, the species of diseases are distinct because the pathological conditions differ in etiologies and therapeutic endpoints. In addition, these species of antibody and diseases are not obvious variants of each other based on the current record.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  

The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN DAHLE whose telephone number is (571)272-8142. The examiner can normally be reached Mon-Fri 6:30am-4:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUN W DAHLE/Primary Examiner, Art Unit 1644